ORDER

NEWMAN, Circuit Judge.
We consider whether 04-1544 and 04-1579 should be dismissed.
On August 13, 2004, B & B Plastics, Inc. appealed the July 12, 2004 judgment of the United States District Court for the Southern District of Florida in Pixton v. B & B Plastics, Inc., No. 99-CF-6360 (S.D.Fla. July 12, 2004). B & B Plastics’ appeal was docketed as 04-1544. On September 1, 2004, Dennis N. Pixton filed a notice of appeal seeking review of the same district court decision. Pixton’s appeal was docketed as 04-1579. However, no one has entered an appearance for Pixton. On January 5, 2005 we stayed briefing after being notified that B & B Plastics had filed a petition in bankruptcy and thus the automatic stay provision of 11 U.S.C. § 362 was applicable.
On June 15, 2005, we informed Pixton that if no one entered an appearance on his behalf within 30 days we would dismiss his appeal. Pixton has not responded and no entry of appearance has been received on Pixton’s behalf. Thus, 04-1579 is dismissed.
We determine that the appropriate course with respect to B & B Plastics’ appeal, 04-1544, is to dismiss pursuant to Fed. Cir. R. 47.10 (if appeal is subject to bankruptcy stay, clerk may dismiss without prejudice to reinstatement within 30 days after lifting of bankruptcy stay).
Accordingly,
IT IS ORDERED THAT:
(1) 04-1579 is dismissed.
(2) 04-1544 is dismissed without prejudice to reinstatement pursuant to the terms of Fed. Cir. R. 47.10.
(3) Each side shall bear its own costs.
(4) All pending motions are moot.